194 F.2d 538
Fred C. HALL, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12803.
United States Court of Appeals Ninth Circuit.
February 29, 1952.
Rehearing Denied May 6, 1952.

Petition to Review a Decision of the Tax Court of the United States.
Freed, Gebauer & Freed, San Francisco, Cal. (Eli Freed, Emmett Gebauer and Scott Fleming, all of San Francisco, Cal., of counsel), for petitioner.
Ellis N. Slack, Acting Asst. Atty. Gen., Robert N. Anderson, George D. Webster, Carolyn Just, Sp. Assts. to Atty. Gen., for respondent.
Before STEPHENS and ORR, Circuit Judges, and McCORMICK, District Judge.
PER CURIAM.


1
The petitioner, taxpayer, is here seeking review of a Tax Court decision which was adverse to him. The Tax Court determined that the taxpayer is taxable in 1943 and 1944 rather than in 1942 on the value of corporate stock involved in a written contract whereby petitioner was employed by the corporation. We do not find that there was clear error in the Tax Court's Findings of Fact and Opinion as reported in 15 T.C. 195. However, we withhold approval of the Tax Court's comment in reference to payment for corporate stock under Ohio laws. The point was not before the court.


2
Affirmed.